Citation Nr: 0430741	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  94-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the character of the claimant's discharge precludes 
entitlement to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant served on active duty from May 27, 1969 to July 
28, 1972.

In an Administrative Decision issued in 1976, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, held that the appellant's discharge Under Less Than 
Honorable Conditions was a bar to VA benefits.

The appellant applied for and received a discharge upgrade in 
July 1977 to Under Honorable Conditions. 

In 1978, VARO confirmed the prior denial of entitlement to VA 
benefits based on his discharge and summarily found that 
there were no mitigating circumstances with regard to his 
period of AWOL.

In May 1993, the veteran provided testimony at the RO; a 
transcript is of record.

The case was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 1994, the veteran also provided testimony before 
Veterans Law Judge (formerly known as Member of the Board) at 
the RO; a transcript is of record. 

In July 1994, the Board remanded the case primarily for 
considerations under Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The RO continued the prior denial and returned the 
case to the Board.

In March 1997, the Board found that new and material evidence 
had been received to reopen the appellant's claim with 
respect to whether the character of his military discharge 
precluded entitlement to VA benefits.  

After finding the case was reopened, the Board's March 1997 
decision again remanded the case to the RO for further 
development and adjudication, de novo, on the substantive 
merits.  The Board noted that the record did not indicate 
that the development requested in the 1994 remand along with 
further appropriate adjudication has been accomplished; the 
appellant's representative had requested that the appeal 
again be remanded to accomplish the requested action; and the 
Board agreed. 

The 1997 Board remand specifically directed the RO to 
consider all the evidence of record, both new and old, 
including any confirmed compelling circumstances surrounding 
the appellant's period of absences without leave (AWOL), and 
consideration of the length and character of the appellant's 
military service exclusive of the period of prolonged AWOL.  
The RO was also directed to specifically determine whether 
service exclusive of the period of prolonged AWOL was 
generally of such quality and length that it could be 
characterized as honest, faithful, and meritorious and of 
benefit to the nation.  And, the laws and regulations 
pertaining to character of discharge were to be set out and 
discussed.  

The RO tried to contact the appellant for the purpose of 
soliciting the requested evidence and was initially 
unsuccessful in their efforts.  No information was received 
from the appellant until April 2000, when the appellant's 
representative provided the RO with documents from the 
appellant.  The documents that were submitted, however, were 
previously of record, and were not responsive to the requests 
for information made by the RO pursuant to the March 1997 
remand.  The documents did, however, contain the appellant's 
most current address.  It is noteworthy that also of record 
is at least one undelivered original Board decision which had 
never reached the appellant so he had not been effectively 
notified of what was required in the way of evidence by 
virtue of that decision.  

Nonetheless, the RO's decision was once again based on 
whether "new and material" evidence had been presented; the 
claim was not adjudicated on a de novo basis; and the RO 
returned the case to the Board.

In a decision in May 2000, in order to finally afford the 
appellant his due process rights, the claim was remanded by 
the Board for the following actions: 

1.  The RO should contact the appellant and request 
that he provide supporting evidence to confirm the 
nature and extent of the circumstances he has alleged 
to have compelled his prolonged unauthorized absence, 
to include medical records, to support the conclusion 
that at the time that he went AWOL in service, his 
mother had cancer, and that the condition constituted a 
family emergency.  The appellant should also be advised 
to provide information as to his education, cultural 
background, and judgmental maturity at the time, if he 
deems such information to be relevant in establishing 
the compelling nature of the circumstances surrounding 
his unauthorized absence from military service.

2.  After allowing the appellant a reasonable period of 
time to respond, the RO should readjudicate on a de 
novo basis the claim of whether the appellant's 
character of discharge represents a bar to the receipt 
of VA benefits, including consideration of any 
confirmed compelling circumstances surrounding the 
appellant's period of absence without leave (AWOL), and 
consideration of the length and character of the 
appellant's military service exclusive of the period of 
prolonged AWOL.  The RO should specifically determine 
whether service exclusive of the period of prolonged 
AWOL was generally of such quality and length that it 
can be characterized as honest, faithful, and 
meritorious and of benefit to the nation.  38 C.F.R. § 
3.12(c)(6)(ii) (1999).  

3.  If the benefit sought on appeal is not granted, the 
appellant and his representative should be furnished a 
supplemental statement of the case, covering the issue 
on appeal.  The supplemental statement of the case 
should include reasons and bases for any decision 
reached, and a recitation of the laws and regulations 
that were applied on a de novo basis in the 
consideration of whether the appellant's character of 
discharge represents a bar to the receipt of VA 
benefits.  The appellant should then be accorded an 
opportunity to respond.

Some additional evidence was received including the veteran's 
mother's death certificate as well as copies of military 
documents already of record.  The veteran clarified that he 
had received clinical care only under VA auspices, but an 
attempt was not made to acquire all of those VA records.

However, in a SSOC issued by the RO in February 2004, the 
issue was addressed by the RO only on the basis of the 
military documents from the 1970's and did not further 
address the substantive merits of the case as related to 
legal grounds for holding that there may have been mitigating 
circumstances as related to the AWOL period.  The RO returned 
the case to the Board.


FINDINGS OF FACT

1.  There is adequate evidence of record to equitably resolve 
the substantive claim on appeal. 

2.  The appellant's discharge was upgraded to Under Honorable 
Conditions by the service department; his service included 
several disciplinary infractions including a period of AWOL 
for more than 180 days.

3.  A measurable portion, 24 months, of the veteran's service 
in Germany and Vietnam, was honest, faithful, meritorious and 
of benefit to the nation

4.  Evidence of record raises a doubt that there were 
compelling circumstances which mitigated the prolonged 
unauthorized absences.



CONCLUSION OF LAW

The veteran's discharge does not preclude entitlement to VA 
benefits.  38 U.S.C.A. §§ 101, 5303 (West 2003); 38 C.F.R. §§ 
3.12, 3.13 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The case has 
been remanded on numerous occasions, as discussed above and 
will be discussed further below.  A modest amount of 
development has been undertaken by the RO.  Of record is 
valuable testimony provided by the veteran on two earlier 
occasions.  And to a certain extent, now that he is better 
apprised by virtue of having received the Board's most recent 
decisions, the veteran has indicated, in part by his actions 
(i.e., in providing his mother's death certificate), that he 
is aware of what is required in the way of evidence and that 
nothing further is known to exist which would benefit his 
claim.  And while there remain significant procedural and 
substantive due process questions, the Board is satisfied 
that adequate development has taken place so as to provide a 
sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran and without further and unnecessary delay.

Criteria

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997). "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA. 38 C.F.R. § 
3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 U.S.C.A. § 
5303(b) (West 1991 & 2003); 38 C.F.R. § 3.12(b). 

Of particular significance in the present case, benefits are 
not payable where it is determined that the former service 
member was discharged under other than honorable conditions 
as a result of an absence without leave (AWOL) for a 
continuous period of 180 days or more.  38 C.F.R. § 
3.12(c)(6).  In that instance, health care and related VA 
benefits may not be provided for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when one of the bars listed in § 3.12(c) 
applies.  38 C.F.R. § 3.360.

However, this bar to benefits entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
absence.  With respect to a discharge resulting from an 
extended absence without leave, certain factors will be 
considered in determining whether there were compelling 
circumstances to warrant the prolonged unauthorized absence.  
The length and character of service exclusive of the period 
of prolonged AWOL should generally be of such quality and 
length that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.  38 C.F.R. § 
3.12(c)(6)(i).

Reasons for going AWOL which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations or duties owed to third parties. 
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity. Consideration should be given to how the 
situation appeared to the person himself, and not how the 
adjudicator would have reacted.  See 38 C.F.R. § 
3.12(c)(6)(ii).  The factors to be considered also include 
whether there was a valid legal defense for being AWOL. 38 
C.F.R. § 3.12(c)(6)(ii).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A number of service administrative and a limited number of 
service medical records are in the file.  At entrance, the 
veteran indicated that his father was deceased from a gunshot 
wound.  Other evidence reflects that he earned a GED.

The official report of the Army Discharge Review Board is in 
the file.  It was noted that the military service and 
diversity of the personalities and circumstances involved 
were such that no two cases were alike.  It summarized the 
appellant's situation by noting that his acts of indiscipline 
had included 4 instances of absence from duty, 1 missing 
movement, a dereliction of duty and 1 leaving guard post for 
which he was punished by Article 15s.  He was placed in a 
rehabilitation program for drug users (at his request) 
immediately after return from Vietnam and 5 days later, was 
released at which point he immediately went AWOL for a period 
in excess of 180 days.  On return to military control, he 
asked for discharge in lieu of standing trial by special 
court-martial.  The Board noted that "Considering the 
applicant's service to include 24 months satisfactory service 
(including in Germany) and a satisfactory tour of RVN, the 
majority of the Board felt that applicant's portion of 
dedicated service outweighed his acts of indiscipline, 
particularly in view of his drug abuse problems".

The records show that the appellant had a number of 
infractions of regulations within service; specifically, he 
was AWOL from September 6, 1970, to October 10, 1970.  Of 
record was a AWOL Returnee Information Sheet form, reflecting 
that the appellant had been AWOL because of drugs.

Also of record was a memorandum to the Commanding General, 
dated in July 1972, requesting the appellant's discharge from 
the Army for the good of the service.  The memo stated that 
the appellant had been charged with being AWOL from October 
1971 to June 1972, and that the appellant had said he went 
AWOL because of a drug problem.

A July 1972 document reflected that the appellant be 
discharged for the good of the service with an undesirable 
discharge.

An undated statement from the appellant's counsel indicated 
that the appellant had served in Vietnam, and that he had a 
drug problem on return, and "needed to get away for a while."

In a July 1976 administrative decision, the RO determined 
that the appellant's character of discharge was under 
conditions considered to be dishonorable, and as such, was a 
bar to VA benefits.

Of record was an August 1977 letter, informing the appellant 
that his discharge had been upgraded to Under Honorable 
Conditions (general).

In correspondence from the veteran dated in February 1978, he 
indicated that he was then enrolled in a college program via 
the Texas Department of Corrections.  He indicated that he 
had applied for VA educational benefits, and since his 
discharge had been upgraded, was re-requesting such support.

Also of record was a final case report and directive from the 
United States Army Discharge Review Board.  The report, 
received in May 1978, shows that the appellant's discharge 
was upgraded.

In a July 1991 statement, the appellant related that he 
returned to the U.S. in late 1971 after 13 months of combat 
duty in Vietnam.  He stated that he went directly to Brooks 
General Hospital for treatment of drug use, but that the Army 
would not authorize leave for that purpose.  He reported that 
after he was transferred to another hospital, he went AWOL 
after 30 days to visit his mother.  He said that friends 
convinced him that because he had deserted in time of war he 
would probably be put in front of a firing squad if he 
returned to the Army, so he stayed away.  

Thereafter, when he was caught and returned to the Army to 
face the AWOL charges, he recalled that his discharge 
"counselor" told him that he could resign with an undesirable 
discharge, and it would become honorable in six months.  
Therefore, and because he still thought he might end up in 
front of a firing squad, the appellant said he accepted the 
offer for discharge.

In his December 1991 Notice of Disagreement, the appellant 
said that he was never informed of the ramifications of 
signing papers authorizing his discharge.  He argued that he 
was only 19 years old and on drugs at the time.

In May 1993, the appellant presented testimony at a hearing 
before RO personnel. He reported that as a child, he moved 
around a lot, and got into a lot of fights.  He said that he 
joined the Army instead of waiting to be drafted because he 
was told that he would not have to go to Vietnam if he 
joined, and instead would be sent to Germany. When he joined 
the Army, he was initially assigned to Germany for a year, 
where he started experimenting with light drugs. 

After his tour in Germany, he got orders to go to Vietnam, 
where he was in a mobile infantry unit, and was exposed to 
combat.  While in Vietnam, the appellant recalled that he 
started using heroin to relieve the pressure.  He said that 
he was tested for drugs on leaving, and was found to be a 
user; he was put on liquid Valium medications for treatment.  
When he got back to the United States, the appellant 
remembered having been in a 45 day treatment program at an 
Army hospital, at which time he was allowed no visitors.

After his treatment finished, the appellant stated that he 
was in the process of being transferred to another base and 
went AWOL in order to see his family because he had not been 
able to see them for a long time.  After the first four or 
five days of visiting his family, the appellant indicated 
that he had spoken to his uncle, who told him he could be 
shot for desertion, so he remained AWOL for six and a half 
months until he was arrested for felony theft and burglary.  

At the time he was discharged, the appellant remembered being 
told that his acceptance of an undesirable discharge would 
avoid a court-martial, and that after six months, it would be 
upgraded to a General discharge under honorable conditions, 
when he would get all his benefits back.  

He argued that VA should consider the fact that he was young 
and afraid at the time he went AWOL, that he has had 
deteriorating mental health since service separation, and 
that he has recently found out that he suffers from paranoid 
schizophrenia.

In March 1994, the appellant was afforded a hearing before a 
Veterans Law Judge at the RO.  At the hearing, the appellant 
restated the history he gave of his in-service experiences.  
He added that when he went AWOL, his mother had been 
diagnosed with cancer, but that no one would let him go home 
to see his family.  He also argued that his wartime service 
and the fact that he had been denied benefits for 25 years 
ought to be considered in the decision about his current 
eligibility for benefits.

Since the Board's 2000 remand, the veteran was identified as 
being a resident in a VA domiciliary, and perhaps, at one 
time, was homeless.  

The appellant has since indicated that the only care he has 
been having for his problems has been from VA.  However, no 
VA records were obtained by VARO.

Of record is a summary sheet prepared by VA personnel 
reflecting that a post-traumatic stress disorder (PTSD) claim 
alleged as due to personnel assault was pending.  

The appellant also submitted a copy of his mother's death 
certificate showing her death in August 1981 was due to Stage 
IV squamous cell carcinoma of the cervix.


Analysis

From a procedural standpoint, it must be noted that some time 
ago, the Board held that new and material evidence had 
reopened this claim.  Thereafter, the case was remanded on 
numerous occasions for development and specific consideration 
by the RO on the basis of substantive merits.  A minimal 
amount of development has taken place and the RO has not yet 
addressed the case on the substantive merits.  So, other than 
the regulations provided the veteran in the Board decisions 
with regard to what may be considered "mitigating 
circumstances", the veteran has not been fully apprised by 
the RO of what is required to sustain his claim.  In ordinary 
circumstances, this could put him to a disadvantage and is 
one of those pivotal issues the regulations have been written 
to address. 

In sum, the Board is thus left with only two possible 
responsible actions at this time, namely either (1) remanding 
the case again as mandated by the Court in Stegall v. West, 
11 Vet. App. 268 (1998), for the performance of what has been 
previously requested; or, (2) after determining that adequate 
evidence is of record to sustain such action, the Board can 
forthwith grant the benefits requested.  

After in-depth consideration of the evidence of record, which 
fortunately includes but is not limited to extensive service 
documentation, several post-service documents, and several 
personal hearings at which time the veteran provided valuable 
testimony, the Board has decided that there is a sound 
evidentiary basis to do the latter.

From the outset, the Board notes that the standards set forth 
for holding that there were mitigating circumstances with 
specific regard to AWOL of more than 180 days, are both 
objective and subjective.  Without needing to dwell on those 
areas where there are some unanswered questions, i.e., his 
mental health, the veteran appears to probably qualify under 
both criteria.

The appellant maintains that he served for 24 months of 
honorable and meritorious service in Germany and Vietnam; 
this is documented and was openly acknowledged as such by the 
discharge board panel.  

He states that thereafter, when he was absent without leave 
(AWOL) for 180 days, there were mitigating circumstances to 
his situation.  Specifically, he states that when he went to 
Vietnam, he was still a very young African American soldier 
with a minimal education, no paternal guidance, limited 
experiences at home in a small town in Texas, on a dangerous 
job (MOS of recon, assigned to Armor and Cavalry units in 
Germany and Vietnam) and living in the totally foreign 
situation of violent and scary combat; that although he had 
experimented briefly or dabbled with mild drugs in Germany, 
in Vietnam he was, for the first time, exposed to tempting 
circumstances of easy and cheap access to heavy drugs, which 
not only felt good but helped to eliminate his pain along 
with alcohol which he used to self medicate himself; that he 
became addicted to drugs and could not cope with his 
situation or location and was missing his family.  

He states that his mother, to whom he was particularly close 
since his father was dead, had been diagnosed with and was 
being treated for gynecological cancer, and he needed to see 
her before she died.  He argues further that while he had 
asked the service to him help with his drug problem as he 
left Vietnam, they in fact put him in medical facilities in 
Texas, but that he was not given time or leave during that 
time and this counted towards his AWOL; that after a brief 
time therein, he needed to see his family, so he finally ran 
from the military facility to an uncle's house, and was then 
counseled by family members that he had deserted in a time of 
war and would probably be shot if he returned; and that he 
did not return for awhile longer to the Army because he was 
afraid he would face a firing squad.  

He contends that when he agreed to an undesirable discharge 
he thought it would be upgraded in six months, and had been 
told that by many who were present at the time, albeit he was 
still under the influence of drugs; and he argues that he has 
been denied VA benefits for more than 25 years, which he 
feels is sufficient punishment for going AWOL.  For the 
reasons cited above, the appellant feels the character of his 
discharge should not be a bar to VA benefits.

The Board recognizes that the veteran had some difficult and 
downright seedy periods within his military career, and he 
himself has not argued to the contrary.  On the other hand, 
he also had 24 months of documented good service including 
combat.  The regulations which apply to "mitigating 
circumstances" require that an unusual assortment of things 
be taken into consideration, i.e., a person's age, cultural 
background, educational level and judgmental maturity.  This 
constitutes a very subjective standard.

The evidence of record in this case is fairly clear in that 
regard.  A family crisis is also something that may also be 
considered, and in this case, several of the problems faced 
by the veteran at that time he went AWOL for 180-plus days 
appear to fulfill the basic requirements for that 
categorization.

The veteran has certainly not claimed, nor has he been 
independently shown, to have led an entirely righteous life.  
Indeed, his relevant stories are not entirely impermeable.  
However, the allegations and associated proven facts mirror a 
substantial degree of integrity and a sufficient amount of 
fundamental credibility to support a finding of mitigating 
circumstances with regard to his period of more than 180 days 
AWOL. 

Accordingly, with resolution of doubt in his favor, the Board 
finds that due to mitigating circumstances with regard to the 
bases for his period of AWOL, the character of the claimant's 
discharge does not preclude entitlement to VA benefits.  The 
appeal is allowed.  


ORDER

The character of the claimant's discharge does not preclude 
entitlement to VA benefits; the appeal is allowed.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



